Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 1 of 17




             EXHIBIT D
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 2 of 17




 1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
 2 Andrew Levine, Esq. (SBN: 278426)                              ELECTRONICALLY
      levine@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP                                            FILED
                                                                  Superior Court of California,
   351 California Street, Tenth Floor                              County of San Francisco
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210                                          10/23/2020
                                                                  Clerk of the Court
 5 Facsimile: (415) 599-0210                                         BY: YOLANDA TABO-RAMIREZ
                                                                               Deputy Clerk
 6 Douglas Curran, Esq. (pro hac vice)
     curran@braunhagey.com
 7 BRAUNHAGEY & BORDEN LLP
   7 Times Square, Twenty-Seventh Floor
 8 New York, NY 10036
   Telephone: (646) 829-9403
 9 Facsimile: (646) 829-9403

10 ATTORNEYS FOR PLAINTIFFS
   FRANK AMATO, RGB COIN LTD.,
11 and ELFIO GUIDO CAPONE on behalf
   of the G AND M CAPONE TRUST
12

13                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                COUNTY OF SAN FRANCISCO
15
                                           Case No: CGC-19-581267
16 FRANK AMATO, RGB COIN LTD.,
   and ELFIO GUIDO CAPONE on behalf        DECLARATION OF ELFIO GUIDO
17 of the G AND M CAPONE TRUST,            CAPONE IN SUPPORT OF
                                           PLAINTIFFS’ EX PARTE
18        Plaintiffs,                      APPLICATION FOR A RIGHT TO
                                           ATTACH ORDER, WRIT OF
19                        v.               ATTACHMENT, AND TEMPORARY
                                           PROTECTIVE ORDER
20 HDR GLOBAL TRADING LIMITED, d/b/a
   BITMEX; ARTHUR HAYES; ABS               Hearing
21 GLOBAL TRADING LIMITED; and DOES        Date: Monday, October 26, 2020
   1-10,                                   Time: 9:15 a.m.
22                                         Dept.: 304
         Defendants.                       Judge: The Hon. Anne-Christine Massullo
23
                                           Complaint filed: Dec. 4, 2019
24                                         FAC filed: April 27, 2020
                                           SAC filed: August 18, 2020
25

26                                         Trial Date: None Set

27                                         REDACTED

28
      Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 3 of 17




 1
            I, Elfio Guido Capone, declare:
 2
            1.      I am a Plaintiff in the above-captioned matter.
 3
            2.      I make this declaration based on personal knowledge. If called as a witness, I would
 4
     and would testify competently to the facts stated herein.
 5
            3.      I am a private investor in the Financial Technologies sector, with a focus on bitcoin
 6
     and other blockchain technologies. As an “angel” investor, I have made capital contributions to
 7
     several business start-ups over the years. An angel investor is an individual who provides capital to
 8
     these start-ups, usually in exchange for an ownership interest, at the initial moments when most
 9
     other financial institutions and institutional investors are unwilling to back nascent and
10
     underfunded businesses.
11
            A.      My Investment in BitMEX
12
            4.      I became acquainted with Defendant Arthur Hayes (“Hayes”) near the beginning of
13
     January 2015, when he connected with me on LinkedIn and arranged a Skype conversation. In
14
     connection with this conversation, he sent me an investor presentation to solicit my investment in
15
     BitMEX. The presentation stated that BitMEX was “seeking an equity funding round $1 million.”
16
     Hayes himself also told me that BitMEX was finalizing a valuation in connection with its
17
     anticipated equity financing round “in the next couple of days.”
18
            5.      Between January and March 2015, I exchanged further communications with Hayes,
19
     requesting additional information regarding his estimated return on investment rates and his
20
     projected trading volumes for the BitMEX platform. Hayes explained to me that he believed his
21
     trading volumes were conservative and with cryptocurrency investments becoming more and more
22
     mainstream, BitMEX trading volumes would “skyrocket.” Based on Hayes’s representations, I
23
     decided to invest in BitMEX. I inquired whether I was the first investor to commit to the
24
     fundraising round, and Hayes represented that he had commitments for another $150,000 to
25
     $200,000 from other investors and was engaging lawyers to draft the investment paperwork.
26

27

28
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 4 of 17




 1          6.     In March 2015, Hayes reiterated that BitMEX was looking to sell equity shares with

 2 the same rights as the founders. He also assured me that I would be purchasing preference shares

 3 that would convert 1:1 to common equity held by the founders.

 4          7.     On March 25, 2015, Hayes wrote to me to summarize our understanding of the

 5 terms of my investment. In particular, he explained that “[b]asically you own the same type and

 6 class of equity that [Hayes] and the other two founders have” and that if I agreed with the terms,

 7 “we will get the Share Purchase Agreement drawn up” pursuant to which I “will be buying 0.50%

 8 of the Seychelles entity [HDR] for $50,000.”
 9          8.     In April and May 2015, I waited for Hayes to provide me with an agreement

10 pursuant to which I could purchase equity, but Hayes did not provide the “standard legal agreement

11 drawn up by his lawyers” as he previously stated he would.

12          9.     On July 15, 2015, Hayes sent me a proposed Simple Agreement for Future Equity

13 (“SAFE”) instead of the Share Purchase Agreement we previously discussed. He represented it as

14 a “safer” option that, according to him, would allow me to get my money back if the business were

15 to fail, while receiving “all the upside if the business goes well.” Hayes also represented again that
16 BitMEX planned a financing round sometime in the second half of 2015, at which point my

17 investment would convert to preferred shares.

18          10.    When Hayes sent me the SAFE, I explained that the agreement “was a bit legal” and

19 requested a “common man’s” explanation of the terms. Hayes explained that “Basically you are

20 getting a 20% discount to the next round’s financing, subject to a cap on ownership” and that

21 BitMEX was “targeting a $9mm pre money valuation by end of November” 2015.

22          11.    On July 16, 2015, I executed the SAFE on behalf of the G and M Capone Trust.

23 Shortly thereafter, I wired $25,000 to Hayes’s personal bank account in Hong Kong. Hayes agreed

24 that I could list myself as a “seed investor” in BitMEX on my LinkedIn page. My understanding

25 today is that my investment and Frank Amato’s investment were the first two outside investments

26 that HDR received, and together we helped BitMEX pay its bills, purchase equipment, and pay for

27 other costs that, at the time, were necessary to keep the company afloat.

28
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 5 of 17




 1          12.     Attached hereto as Exhibit 1 is a true and correct copy of the SAFE that I executed

 2 with Defendant HDR on July 16, 2015.

 3          13.     As of today, Hayes and HDR have not issued a single share to me and, as I explain

 4 below, I have discovered in the course of this lawsuit that they have treated me and Frank Amato as

 5 if we had never invested anything.

 6          B.      Repeated Inquiries About My Equity Rights
 7          14.     Between July 2015 and July 2019, I repeatedly asked Hayes about my equity rights

 8 under my SAFE because as time passed I began to read about BitMEX’s success in the news. In
 9 particular, I eventually learned that HDR was a 2015 participant in the Chinaccelerator program, an

10 accelerator program run by a venture capital investment company called SOSV. It is well-known

11 in the venture capital investing industry, and by angel investors like myself, that participants in

12 accelerator programs like Chinaccelerator give equity to investors in exchange for capital

13 investments. I believed that as a participant in Chinaccelerator, BitMEX must have issued equity

14 in return for capital from SOSV. I began to ask Hayes about my equity rights and questions about

15 the November / December 2015 equity financing Hayes had told me would occur and trigger my
16 equity rights.

17          15.     On November 7, 2015, I inquired about BitMEX’s valuation and Hayes explained to

18 me that “SOSV who runs the accelerator program that [HDR was] in” helped arrive at a valuation.”

19 Hayes also told me that SOSV was “placing $500k into the round,” but that Hayes felt that SOSV’s

20 valuation was conservative. I believed based on this email exchange that my SAFE had already

21 converted, because I understood Hayes to be telling me that BitMEX had raised capital from SOSV

22 at a fixed valuation.

23          16.     Accordingly, in 2016, I began asking when BitMEX would issue dividends to its

24 shareholders. Hayes kept answering that BitMEX had no plans to yet, but he did not attempt to

25 correct my understanding that I was a shareholder in the entity.

26          17.     In November 2018, I followed up with Hayes about my equity rights under my

27 SAFE. Hayes told me that I was not an equity holder as he previously represented, because I had

28 not invested additional amounts in BitMEX as part of the November / December 2015 fundraising
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 6 of 17




 1 round. Hayes also told me that my SAFE would never trigger because BitMEX did not plan to

 2 raise equity and that raising equity was “never discussed” because BitMEX did not need the

 3 money.

 4          18.    On November 11, 2018, Hayes sent me an email stating that BitMEX’s “legal team

 5 is investigating all of your claims.” On November 29, 2018, I wrote to Hayes to ask if he had

 6 heard anything yet from his legal team. Hayes scheduled a call with me for January 3, 2019.

 7 During this call, he told me that he had received “an opinion back from legal” that my SAFE had

 8 not converted because there was no “cash component” to SOSV’s investment into BitMEX. He
 9 offered me “$125,000 to tear up the contract.” I refused. I continued to ask Hayes about my equity

10 rights, but he ignored all my subsequent attempts to reach him by email or other messaging

11 channels.

12          19.    In 2019, unable to secure any information from Hayes regarding my equity rights, I

13 engaged a lawyer at my expense to send letters to both Hayes and Sean O’Sullivan, SOSV’s

14 Managing General Partner. Hayes did not reply and SOSV instructed me to sort it out with

15 BitMEX’s legal department. BitMEX’s legal department never replied.
16          20.    On September 13, 2019, I wrote to Hayes and his two BitMEX co-founders, Sam

17 Reed and Ben Delo, to ask why SOSV’s investment of $30,000 for 5% equity in BitMEX did not

18 constitute a triggering event under the terms of my SAFE. In reply, Ben Delo sent the following

19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 7 of 17




 1 image of Hayes, essentially telling me that I had no recourse against BitMEX because it is

 2 incorporated in the Seychelles:

 3          21.    I joined in this lawsuit as a plaintiff on April 27, 2020.

 4          C.     SOSV’s Documents Show That My Equity Rights Triggered In 2015
 5          22.    I understand that before I joined this lawsuit, requests for documents were sent to

 6 SOSV and that SOSV was eventually ordered to produce its documents by a New Jersey court. I

 7 signed a certification pursuant to a protective order in this case that allowed me to review the

 8 documents that SOSV produced.
 9          23.    In the course of my and Frank Amato’s review, we

10

11

12

13

14

15
16

17

18          24.    The timing of the               was also consistent with Hayes’s representations to

19 me in 2015 when he was soliciting my investment. Beginning in January 2015, he had repeatedly

20 assured me that BitMEX would soon have an equity financing round. When he presented me with

21 a draft of the SAFE that I ultimately executed, he again assured me that there was an upcoming

22 financing round that would trigger my SAFE.                                          , yet Hayes

23 represented to me for years first that HDR had never had a financing round and then later that the

24 SOSV investment was not a qualifying equity financing.

25          25.    Even more astonishing to me was our discovery of a

26

27                                                         In my experience as a private investor, SAFE

28
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 8 of 17




 1 holders should be listed in capitalization tables, if only so that other shareholders and investors

 2 know that the company they invested in may owe outstanding shares to SAFE holders.

 3          26.

 4

 5

 6

 7

 8
 9

10

11          D.     Hayes And HDR Will Try to Conceal Or Transfer Assets And
12          27.    On October 1, 2020, Frank Amato shared with me a Twitter news post reporting that

13 the Commodity Futures Trading Commission (“CFTC”) was bringing a lawsuit against BitMEX. I

14 began investigating the news and discovered that Hayes and his BitMEX co-founders were also

15 criminally indicted by the U.S. Department of Justice. I learned through subsequent news reports
16 that co-founder Sam Reed was arrested in the United States, but that Hayes and Ben Delo remain at

17 large. My understanding is that Hayes and Delo have not been apprehended.

18          28.    In the days that followed, various cryptocurrency-related news outlets that I follow

19 reported on the impact of the CFTC lawsuit and the Department of Justice indictment. One article

20 at https://coingeek.com/bitmex-ceo-arthur-hayes-resigns/ reported that that “money began leaving

21 the BitMEX exchange in exodus” and that “24 hours after the news broke, over 40,000 BTC

22 [Bitcoins] (~$431 million) had been withdrawn from BitMEX.”

23          29.    Another at https://cryptonews.com/news/breaking-arthur-hayes-steps-down-as-ceo-

24 of-bitmex-7931.htm reported that BitMEX’s own funds, which I understand to consist mostly of

25 bitcoin or similar cryptocurrencies, were “held in multsig wallets that require a signature from

26 multiple private keys in order to be unlocked” with “BitMEX’s three founders each hold[ing] a

27 key, and two of three partners must sign each withdrawal.” In layman’s terms, this means that

28 BitMEX’s funds are stored in electronic devices—referred to as cryptocurrency “wallets”—that are
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 9 of 17




 1 locked behind passwords in the possession of HDR’s founders. Two such passwords are required

 2 to access the cryptocurrency stored in those wallets. Coincidentally, two HDR founders holding

 3 two such passwords remain at large.

 4          30.     As a result, Frank Amato and I are now plaintiffs in a lawsuit against a

 5 cryptocurrency derivatives trading platform whose trading volume has plummeted following a

 6 CFTC lawsuit and a DOJ indictment of the platform’s founders. The loss in trading volume will

 7 undoubtedly have a profound impact on HDR’s revenue, if it has not already. And of the three

 8 individuals in the world who reportedly have access to BitMEX’s cryptocurrency-based funds, two
 9 are effectively fugitives of the U.S. government.

10          31.    I believe that in light of these recent developments and my own experience with

11 Defendants—who openly flout their disregard for the law and legal rights—Defendants will

12 transfer their assets outside of the United States and into what the CFTC described as their “maze

13 of corporate entities,” making it impossible for Frank Amato and I to collect a judgment against

14 them. I implore this court to grant the relief we request and secure our recovery.

15
16

17

18                                       [Signature page to follow]
19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 10 of 17




 1         I swear under penalty of perjury under the laws of the United States that the foregoing is

 2 true and correct.

 3

 4 Dated: October 23, 2020                              By:
                                                                Elfio Guido Capone
 5

 6

 7

 8
 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 11 of 17




                     EXHIBIT 1
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 12 of 17
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 13 of 17
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 14 of 17
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 15 of 17
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 16 of 17
Case 3:20-cv-03345-WHO Document 84-5 Filed 10/30/20 Page 17 of 17
